                                         Case 3:20-cv-01509-EMC Document 38 Filed 08/13/20 Page 1 of 14




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SLACK TECHNOLOGIES, INC.,                           Case No. 20-cv-01509-EMC
                                   8                    Plaintiff,
                                                                                             ORDER GRANTING DEFENDANT’S
                                   9              v.                                         MOTION TO DISMISS
                                  10     PHOJI, INC.,                                        Docket No. 21
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Slack Technologies, Inc. has sued Defendant Phoji, Inc., seeking a declaration that

                                  14   it does not infringe Phoji’s ‘149 patent. Currently pending before the Court is Phoji’s motion to

                                  15   dismiss for lack of personal jurisdiction. Having considered the parties’ briefs and accompanying

                                  16   submissions, as well as the oral argument of counsel, the Court hereby GRANTS Phoji’s motion

                                  17   to dismiss. Slack’s request for jurisdictional discovery is denied.

                                  18                      I.         FACTUAL & PROCEDURAL BACKGROUND

                                  19          Phoji is a Software as a Service (“SaaS”) company. It has a “cloud-based web app that

                                  20   enables users to create custom photo-based emojis.” Christensen Decl. ¶ 4. Phoji’s product

                                  21   practices the invention claimed in the ‘149 patent.

                                  22          There appears to be no material dispute that, in or about June 2019, Phoji – which is based

                                  23   in Minneapolis, Minnesota – reached out to Slack – which is based on San Francisco, California –

                                  24   via letter. In the letter, Phoji informed Slack that it owns the ‘149 patent and that it was

                                  25   “‘approaching companies that may have a business interest in licensing Phoji’s patent portfolio.’”

                                  26   Compl. ¶ 16. Phoji also asserted that “‘[t]he utilization and deployment of the Slack Emoji . . .

                                  27   make us believe that Slack would find it beneficial to license Phoji, Inc. intellectual property.’”

                                  28   Compl. ¶ 16. After Slack denied infringement of the ‘149 patent, Phoji sent another letter in or
                                         Case 3:20-cv-01509-EMC Document 38 Filed 08/13/20 Page 2 of 14




                                   1   about October 2019, asserting that “‘Slack infringes the claims of the ‘149 patent’” and enclosing

                                   2   a partial claim chart in support. Compl. ¶ 17.

                                   3          Subsequently, between October 14, 2019, and February 20, 2020, Phoji and Slack

                                   4   exchanged more than a dozen communications (both oral and written) about alleged infringement

                                   5   of the ‘149 patent. See Compl. ¶¶ 18-32. For example:

                                   6              •   In December 2019, Phoji sent a letter to Slack stating that “it can demonstrate

                                   7                  Slack’s past and ongoing infringement of the ‘149 patent caused it substantial

                                   8                  damages,” and, “[w]hile Phoji is open to reasonable negotiations,” “further

                                   9                  inflexible responses [on the part of Slack] will leave us with little choice but to

                                  10                  consider alternative paths to address Slack’s infringement of the ‘149 patent.”

                                  11                  Chen Decl., Ex. A (letter); see also Compl. ¶ 21.

                                  12              •   In January 2020, Phoji sent an email to Slack stating that “there is great value for
Northern District of California
 United States District Court




                                  13                  both of our organizations if we resolve this [dispute] in a partnership and with a

                                  14                  License Agreement”; moreover, “there is significant negative impact to both

                                  15                  organizations if there is a formal legal process.” Chen Decl., Ex. B (email); see

                                  16                  also Compl. ¶ 30.

                                  17              •   In February 2020, Phoji sent a letter to Slack, stating that it “is committed to taking

                                  18                  the necessary steps to protect its valuable intellectual property rights” and asking

                                  19                  whether Slack was “interested in a business solution and avoiding the exposure and

                                  20                  costs if Phoji is forced to litigate its infringement claims.” Chen Decl., Ex. C

                                  21                  (letter); see also Compl. ¶ 31. In the letter, Phoji enclosed a claim chart to support

                                  22                  its claim of infringement. See Compl. ¶ 31; Chen Decl., Ex. C.

                                  23          Apparently, the parties did not reach any resolution as Slack filed its declaratory judgment

                                  24   complaint on February 28, 2020.

                                  25          In its complaint, Slack asserts that the communications described above are not the only

                                  26   contacts that Phoji has had with California. Specifically, Slack alleges that Phoji distributes its

                                  27   mobile app through two California-based businesses, Google and Apple. Slack also alleges that

                                  28   Phoji conducted business in California with the following companies:
                                                                                         2
                                         Case 3:20-cv-01509-EMC Document 38 Filed 08/13/20 Page 3 of 14




                                   1                  •   mCordis. mCordis is a marketing company. According to Slack, “Phoji is a

                                   2                      charter member of mCordis’s The Connected Marketer Institute, which helps

                                   3                      ‘brand marketers and marketing technology providers understand and adopt

                                   4                      new strategies to serve connected individuals, in real-time, at scale.’” Compl. ¶

                                   5                      48. As a charter member, Slack alleges that Phoji attended the Connected

                                   6                      Marketer Institute Summit in San Francisco on January 23 and 24, 2017. See

                                   7                      Compl. ¶ 45 (showing a Phoji Facebook post stating, “Phoji is excited to be

                                   8                      attending the Connected Marketer Summit in San Francisco on January 23 and

                                   9                      24”).

                                  10                  •   Identity Praxis, Inc. Slack alleges that, on May 24, 2016, Identity Praxis and

                                  11                      mCordis managing partner, Michael Becker, posted an interview with Jon

                                  12                      Christensen, CEO of Phoji, on Identity Praxis’s website. See Compl. ¶ 49
Northern District of California
 United States District Court




                                  13                      (https://identitypraxis.com/2016/05/24/an-interview-with-phoji/).

                                  14                  •   Seatninja; Stone Brewing World Bistro & Gardens; and Jamba Juice.

                                  15                      According to Slack, Phoji’s website features examples of its product being used

                                  16                      in two advertisements: one featuring Jamba Juice and the other featuring both

                                  17                      Seatninja and Stone Brewing. See Compl. ¶¶ 50-51 (http://phojiapp.com/).

                                  18                      Both advertisements mention California locations. See Compl. ¶ 50 (Jamba

                                  19                      Juice advertisement stating “Stop by Escondido Promenade”); Compl. ¶ 51

                                  20                      (Seatninja advertisement stating “Strone Brewing World Bistro & Gardens –

                                  21                      Liberty Station – San Diego”).

                                  22   Finally, Slack alleges that Mr. Christensen traveled to California in January 2020 to conduct

                                  23   business. See Compl. ¶ 46.

                                  24          In response to the above allegations, Phoji has submitted a declaration from Mr.

                                  25   Christensen addressing Phoji’s contacts with the above-named companies. In his declaration, Mr.

                                  26   Christensen also denies traveling to California in January 2020 to conduct business.

                                  27

                                  28
                                                                                        3
                                            Case 3:20-cv-01509-EMC Document 38 Filed 08/13/20 Page 4 of 14




                                   1                                          II.      DISCUSSION

                                   2   A.      Legal Standard

                                   3           A defendant may move to dismiss based on lack of personal jurisdiction pursuant to

                                   4   Federal Rule of Civil Procedure 12(b)(2). In determining whether there is personal jurisdiction

                                   5   over a defendant in a patent case, Federal Circuit law applies. See Nuance Commc'ns, Inc. v.

                                   6   Abbyy Software House, 626 F.3d 1222, 1230 (Fed. Cir. 2010) (“The law of the Federal Circuit,

                                   7   rather than that of the regional circuit in which the case arose, applies to determine whether the

                                   8   district court properly declined to exercise personal jurisdiction over an out-of-state accused

                                   9   infringer.”). This is true even where the patent action is one for a declaratory judgment that there

                                  10   is no infringement or that the patent is invalid. See Breckenridge Pharm., Inc. v. Metabolite Labs.,

                                  11   Inc., 444 F.3d 1356, 1361 (Fed. Cir. 2006) (“The issue of personal jurisdiction in a declaratory

                                  12   action for noninfringement is ‘intimately related to patent law’ and thus governed by Federal
Northern District of California
 United States District Court




                                  13   Circuit law regarding due process.”).

                                  14           Although Federal Circuit law applies on the substantive issue of whether there is personal

                                  15   jurisdiction, arguably, regional circuit law should apply with respect to the procedural aspect of

                                  16   determining such. The Court, however, need not resolve this issue as both Ninth Circuit law and

                                  17   Federal Circuit law are in agreement on the procedure to be applied. That is, where written

                                  18   materials only are submitted in a dispute over personal jurisdiction, a plaintiff need only make a

                                  19   prima facie showing of jurisdiction. See Data Disc, Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280,

                                  20   1285 (9th Cir. 1977); Elecs. for Imaging, Inc. v. Coyle, 340 F.3d 1344, 1349 (Fed. Cir. 2003)

                                  21   (emphasis in original). Uncontroverted allegations in the plaintiff’s complaint are accepted as

                                  22   true, and conflicts in, e.g., statements contained in affidavits are resolved in the plaintiff’s favor.

                                  23   See Boschetto v. Hansing, 539 F.3d 1011, 1015 (9th Cir. 2008); Elecs. For Imaging, 340 F.3d at

                                  24   1349.

                                  25   B.      Specific Jurisdiction

                                  26           “‘Determining whether personal jurisdiction exists over an out-of-state defendant involves

                                  27   two inquiries: whether a forum state's long-arm statute permits service of process, and whether the

                                  28   assertion of personal jurisdiction would violate due process.’” Avocent Huntsville Corp. v. Aten
                                                                                           4
                                             Case 3:20-cv-01509-EMC Document 38 Filed 08/13/20 Page 5 of 14




                                   1   Int'l Co., 552 F.3d 1324, 1329 (Fed. Cir. 2008).

                                   2                    [B]ecause California's long-arm statute is coextensive with the limits
                                                        of due process, the two inquiries collapse into a single inquiry:
                                   3                    whether jurisdiction comports with due process.
                                   4                    In the seminal case on personal jurisdiction, International Shoe Co.
                                                        v. Washington, 326 U.S. 310 (1945), the Supreme Court held that
                                   5                    "due process requires only that in order to subject a defendant to a
                                                        judgment in personam, if he be not present within the territory of the
                                   6                    forum, he have certain minimum contacts with it such that the
                                                        maintenance of the suit does not offend 'traditional notions of fair
                                   7                    play and substantial justice.'"
                                   8   Inamed Corp. v. Kuzmak, 249 F.3d 1356, 1360 (Fed. Cir. 2001) (emphasis omitted).

                                   9            Whether a defendant has sufficient “minimum contacts” with the forum state to justify the

                                  10   exercise of jurisdiction depends on whether the plaintiff asks a court to exercise general, as

                                  11   opposed to specific, jurisdiction over the defendant. In the instant case, Slack does not contend

                                  12   that general jurisdiction over Phoji is appropriate. Rather, it argues only that Phoji is subject to
Northern District of California
 United States District Court




                                  13   specific jurisdiction.

                                  14            In determining whether specific jurisdiction is appropriate, courts in the Federal Circuit

                                  15   apply a three-part analysis:

                                  16                    (1) whether the defendant "purposefully directed" its activities at
                                                        residents of the forum; (2) whether the claim "arises out of or relates
                                  17                    to" the defendant's activities with the forum; and (3) whether
                                                        assertion of personal jurisdiction is "reasonable and fair." The first
                                  18                    two factors correspond with the "minimum contacts" prong of the
                                                        International Shoe analysis, and the third factor corresponds with
                                  19                    the "fair play and substantial justice" prong of the analysis.
                                  20   Id.

                                  21            The plaintiff has the burden of establishing the first two elements. If it establishes a prima

                                  22   facie case for the exercise of jurisdiction under these two prongs, the burden then shifts to the

                                  23   defendant to demonstrate that the exercise of jurisdiction would not be reasonable or fair. See,

                                  24   e.g., Electronics, 340 F.3d at 1350 (“While the plaintiff bears the burden to establish minimal

                                  25   contacts, upon this showing, defendants must prove that the exercise of jurisdiction is

                                  26   unreasonable.”).

                                  27            Although the specific jurisdiction test is, as a facial matter, fairly straightforward, the

                                  28   Federal Circuit has addressed how analysis for “defensive” declaratory judgment suits for
                                                                                            5
                                             Case 3:20-cv-01509-EMC Document 38 Filed 08/13/20 Page 6 of 14




                                   1   noninfringement or invalidity is somewhat unique – particularly, when compared to the analysis

                                   2   that applies to “affirmative” patent infringement suits. For affirmative patent infringement suits,

                                   3                   the claim asserted by the patentee plaintiff is that some act of
                                                       making, using, offering to sell, selling, or importing products or
                                   4                   services by the defendant constitutes an infringement of the
                                                       presumptively valid patent named in suit. Thus, for purposes of
                                   5                   specific jurisdiction, the jurisdictional inquiry is relatively easily
                                                       discerned from the nature and extent of the commercialization of the
                                   6                   accused products or services by the defendant in the forum. In such
                                                       litigation, the claim both "arises out of" and "relates to" the
                                   7                   defendant's alleged manufacturing, using, or selling of the claimed
                                                       invention.
                                   8
                                   9   Avocent, 552 F.3d at 1332.

                                  10            In contrast, in a declaratory judgment suit for noninfringement or invalidity,

                                  11                   the claim asserted by the plaintiff relates to the "wrongful restraint
                                                       [by the patentee] on the free exploitation of non-infringing goods . .
                                  12                   . [such as] the threat of an infringement suit." . . . Such a claim
Northern District of California
 United States District Court




                                                       neither directly arises out of nor relates to the making, using,
                                  13                   offering to sell, selling, or importing of arguably infringing products
                                                       in the forum, but instead arises out of or relates to the activities of
                                  14                   the defendant patentee in enforcing the patent or patents in suit. The
                                                       relevant inquiry for specific personal jurisdiction purposes then
                                  15                   becomes to what extent has the defendant patentee "purposefully
                                                       directed [such enforcement activities] at residents of the forum," and
                                  16                   the extent to which the declaratory judgment claim "arises out of or
                                                       relates to those activities." . . .
                                  17

                                  18   Id.

                                  19            A common act of enforcement vis-à-vis the declaratory judgment plaintiff is, of course, an

                                  20   “infringement letter” – i.e., a cease-and-desist letter that is sent by the declaratory judgment

                                  21   defendant to the declaratory judgment plaintiff and that threatens a suit for patent infringement.

                                  22   See id. at 1333); see also Red Wing Shoe Co. v. Hockerson-Halberstadt, Inc., 148 F.3d 1355, 1360

                                  23   (Fed. Cir. 1998). According to the Federal Circuit,

                                  24                   [w]hile such letters themselves might be expected to support an
                                                       assertion of specific jurisdiction over the patentee because "the
                                  25                   letters are 'purposefully directed' at the forum and the declaratory
                                                       judgment action 'arises out of' the letters," we have held that, based
                                  26                   on "policy considerations unique to the patent context," "letters
                                                       threatening suit for patent infringement sent to the alleged infringer
                                  27                   by themselves 'do not suffice to create personal jurisdiction.'" This
                                                       is "because to exercise jurisdiction in such a situation would not
                                  28                   'comport with fair play and substantial justice.'" "Principles of fair
                                                                                          6
                                           Case 3:20-cv-01509-EMC Document 38 Filed 08/13/20 Page 7 of 14



                                                       play and substantial justice afford a patentee sufficient latitude to
                                   1                   inform others of its patent rights without subjecting itself to
                                                       jurisdiction in a foreign forum. A patentee should not subject itself
                                   2                   to personal jurisdiction in a forum solely by informing a party who
                                                       happens to be located there of suspected infringement. Grounding
                                   3                   personal jurisdiction on such contacts alone would not comport with
                                                       principles of fairness." Thus, "[f]or the exercise of personal
                                   4                   jurisdiction to comport with fair play and substantial justice, there
                                                       must be 'other activities' directed at the forum and related to the
                                   5                   cause of action besides the letters threatening an infringement suit."
                                   6   Avocent, 552 F.3d at 1333 (emphasis added).1 In short, even though a “defendant purposefully

                                   7   directs [its] activities at residents of the forum [by] send[ing] a cease and desist letter to a potential

                                   8   plaintiff in that particular forum,” and “a subsequent declaratory judgment action by that potential

                                   9   plaintiff ‘arises out of or relates to’ . . . the cease and desist letter,” “the third part of the [specific

                                  10   jurisdiction] test” generally requires that personal jurisdiction be predicated on “more” than just

                                  11   “the act of sending ordinary cease and desist letters into [the] forum.” New World Int'l, Inc. v.

                                  12   Ford Glob. Techs., LLC, 859 F.3d 1032, 1037-38 (Fed. Cir. 2017).
Northern District of California
 United States District Court




                                  13           As to what kind of “other activities” can count toward establishing specific jurisdiction, the

                                  14   Federal Circuit has held (as noted above) that they must be “purposefully direct[ed] . . . at the

                                  15   forum” and “relate in some material way to the enforcement or defense of the patent” at issue.

                                  16   Avocent, 552 F.3d at 1336. Examples of “other activities” include “initiating judicial or extra-

                                  17   judicial patent enforcement within the forum, or entering into an exclusive license agreement or

                                  18   other undertaking which imposes enforcement obligations with a party residing or regularly doing

                                  19   business in the forum.” Id. at 1334.

                                  20           Regarding license agreements, the Federal Circuit has explained that the specific nature of

                                  21   the agreement is important. For example, an exclusive license agreement often involves a

                                  22   “relationship beyond royalty or cross-licensing payment, such as granting both parties the right to

                                  23   litigate infringement cases or granting the licensor the right to exercise control over the licensee’s

                                  24   sales or marketing activities.” Breckenridge, 444 F.3d at 1366. As a result, the patent holder has

                                  25

                                  26   1
                                         The Federal Circuit’s approach is consistent with Walden v. Fiore, 571 U.S. 277, 285 (2014)
                                  27   (stating that “our ‘minimum contacts analysis’ looks to the defendant’s contacts with the forum
                                       State itself, not the defendant’s contacts with persons who reside there”); see also Morrill v. Scott
                                  28   Fin. Corp., 873 F.3d 1136, 1146 (9th Cir. 2017) (noting that, in Walden, “the forum state was only
                                       implicated by the happenstance of Plaintiffs' residence”).
                                                                                          7
                                            Case 3:20-cv-01509-EMC Document 38 Filed 08/13/20 Page 8 of 14




                                   1   continuing obligations to the forum state when the exclusive licensee is a party residing or

                                   2   regularly doing business in the forum. See Avocent, 552 F.3d at 1334. By contrast, where a non-

                                   3   exclusive license is involved, an out-of-state patent holder generally does not have the same

                                   4   obligations to the forum state because such agreements usually involve only “royalty or cross-

                                   5   licensing payment.” See Breckenridge, 444 F.3d at 1366. Similarly, a patent holder’s

                                   6   “commercialization efforts” such as what it “makes, uses, offers to sell, sells, or imports” are not

                                   7   related to the enforcement or defense of the patent because “federal patent laws do not create any

                                   8   affirmative right to make, use, or sell anything.” Avocent, 552 F.3d at 1335.

                                   9   C.      “Other Activities”

                                  10           In the instant case, Phoji contends that it never threatened litigation – at least not overtly –

                                  11   in its pre-suit communications with Slack, and therefore this Court does not have specific

                                  12   jurisdiction over it. According to Phoji, in communicating with Slack, Phoji was simply exploring
Northern District of California
 United States District Court




                                  13   a potential licensing agreement with Slack, and nothing more.

                                  14           Phoji’s argument lacks merit. There is no requirement that a written or oral

                                  15   communication explicitly threaten litigation before it can be counted as a relevant contact in a

                                  16   declaratory judgment suit for noninfringement or invalidity. Here, Phoji clearly accused Slack of

                                  17   infringement; at least one letter referenced litigation explicitly, and other letters implicitly. The

                                  18   Court is therefore satisfied that the first and second parts of the specific jurisdiction test have been

                                  19   satisfied.

                                  20           That being said, as discussed above, the Federal Circuit case law indicates that, under the

                                  21   third part of the specific jurisdiction test, “infringement letters” are generally not enough to

                                  22   establish specific jurisdiction; rather, there must be, in addition, “‘other activities’ that relate to the

                                  23   enforcement or the defense of the validity of the relevant patents” in the forum. Avocent, 552 F.3d

                                  24   at 1334 (emphasis in original).

                                  25           In its papers, Slack argues that other activities are not always required, citing in support

                                  26   Jack Henry & Associates, Inc. v. Plano Encryption Technologies LLC, 910 F.3d 1199 (Fed. Cir.

                                  27   2018). Slack correctly notes that, in Jack Henry, the Federal Circuit did hold that cease-and-desist

                                  28   letters sent by the defendant, by themselves, did provide the basis for jurisdiction in a declaratory
                                                                                            8
                                         Case 3:20-cv-01509-EMC Document 38 Filed 08/13/20 Page 9 of 14




                                   1   judgment action. See id. at 1206 (rejecting the contention that “patent enforcement letters can

                                   2   never provide the basis for jurisdiction in a declaratory judgment action”; “Avocent did not create

                                   3   such a rule and doing so would contradict the Court’s directive to ‘consider a variety of interests’

                                   4   in assessing whether jurisdiction would be fair”) (emphasis added); see also Genetic Veterinary

                                   5   Sciences, Inc. v. LABOKLIN GmbH & Co. KG, 933 F.3d 1302, 1312 (Fed. Cir. 2019) (reaffirming

                                   6   Jack Henry; stating that, “[a]s we have expressly stated[,] . . . Avocent did not create such a

                                   7   [bright-line] rule, and doing so would contradict the Court’s directive to ‘consider a variety of

                                   8   interests’ in assessing whether jurisdiction would be fair”). But Jack Henry involves a unique set

                                   9   of facts and is therefore distinguishable from the instant case. Jack Henry was technically a

                                  10   dispute regarding venue rather than personal jurisdiction. See Jack Henry, 910 F.3d at 1201. The

                                  11   defendant was a Texas resident and its sole business was to enforce its intellectual property; it sent

                                  12   two notice of infringement letters to eleven different plaintiffs (all banks) located in the Northern
Northern District of California
 United States District Court




                                  13   District of Texas. See id. at 1201, 1204. In its second letter to the plaintiffs, the defendant

                                  14   threatened litigation. See id. at 1203. The Federal Circuit reasoned that the defendant was subject

                                  15   to venue in the Northern District of Texas because (1) the defendant’s letters “purposefully

                                  16   directed” its charges of infringement to all eleven plaintiff banks; (2) the charges of infringement

                                  17   “arise out of or relate to” the defendant’s patent licensing activities in the Northern District of

                                  18   Texas; and (3) the defendant had not made a compelling case that jurisdiction in the Northern

                                  19   District of Texas is inconvenient or unreasonable. Id. at 1204. Furthermore, the court held that

                                  20   whether an out-of-state patent holder would be subjected to personal jurisdiction in the forum state

                                  21   should rest on whether conferring jurisdiction would be “reasonable and fair.” See 910 F.3d at

                                  22   1204.

                                  23           According to Slack, Jack Henry is analogous to the instant case because, in both cases, the

                                  24   defendant sent a number of cease-and-desist communications; in fact, the alleged number of

                                  25   communications issued by Phoji to Slack in the instant case exceed the number of

                                  26   communications issued by the defendant to each plaintiff bank in Jack Henry. Compare Compl.

                                  27   ¶¶ 16-32, with Jack Henry, 910 F.3d at 1201, 1204. Nevertheless, the Court does not read Jack

                                  28   Henry as turning on the number of communications per se. Rather, what was notable in Jack
                                                                                          9
                                         Case 3:20-cv-01509-EMC Document 38 Filed 08/13/20 Page 10 of 14




                                   1   Henry was that eleven different banks (all of which had received the same cease-and-desist letters

                                   2   from the defendant) came together as plaintiffs to sue the defendant patent holder. See id. at 1201,

                                   3   1204. Had the banks not joined together and instead sued the defendant individually in eleven

                                   4   separate lawsuits, the Jack Henry court’s analysis would likely have been more in line with earlier

                                   5   Federal Circuit cases requiring “other activities” along with cease-and-desist letters to find

                                   6   personal jurisdiction.

                                   7           Although Jack Henry is instructive, it is not analogous to the case at bar. In the absence of

                                   8   facts similar to those in Jack Henry (i.e., enforcement efforts against multiple entities within the

                                   9   forum state), Phoji’s cease-and-desist communications to Slack are not sufficient, by themselves,

                                  10   to establish specific jurisdiction.

                                  11           The Court therefore turns to the alternative position taken by Slack – i.e., that, even if

                                  12   “other activities” are required, here, Phoji did engage in other activities purposefully directed at
Northern District of California
 United States District Court




                                  13   California and related to enforcement or defense of the ‘149 patent. Slack asserts that Phoji’s

                                  14   other activities that should count toward personal jurisdiction include (1) distributing its mobile

                                  15   app to users through California-based companies Google and Apple and (2) conducting business

                                  16   in California and certain other companies. See Compl. ¶¶ 33-51.

                                  17           1.      Phoji’s Contacts with Google and Apple

                                  18           According to Slack, Google and Apple serve as distributors of Phoji’s mobile app, which

                                  19   practices the invention claimed in the ‘149 patent. Distribution takes place through, respectively,

                                  20   Google Play and the Apple App Store. Slack points out that, in Genetic Implant Systems, Inc. v.

                                  21   Core-Vent Corp., 123 F.3d 1455 (Fed. Cir. 1997), the Federal Circuit found an “other activity”

                                  22   related to enforcement of a patent where a patentee contracted with an exclusive distributor to sell

                                  23   the patented products in the forum state. See also Avocent, 552 F.3d at 1334 (citing Genetic

                                  24   Implant).

                                  25           As an initial matter, the Court notes that it is debatable whether Google and Apple can

                                  26   fairly be characterized as distributors of Phoji’s products. As Phoji argued at the hearing on the

                                  27   motion to dismiss, Google and Apple simply offer a platform for app developers to sell their

                                  28   products.
                                                                                         10
                                         Case 3:20-cv-01509-EMC Document 38 Filed 08/13/20 Page 11 of 14




                                   1          However, even if Google and Apple could be deemed “distributors,” Genetic Implant does

                                   2   not support Slack’s position that there is “other activity” related to enforcement of the ‘149 patent

                                   3   in the instant case. In Genetic Implant, the court was persuaded that there was “other activity”

                                   4   because the exclusive distributor agreement between the defendant and the third party “conveyed

                                   5   an implied license to the distributor, thereby surrendering the patentee’s right to exclude the

                                   6   distributor under the patent,” and the agreement contained “provisions similar to those typically

                                   7   found in a patent license agreement” – e.g., the patentee “agreed to maintain all patents covering

                                   8   products” and “to file and prosecute applications for patents covering new products,” and the

                                   9   patentee also “retained the right to pursue claims for infringement.” Genetic Implant, 123 F.3d at

                                  10   1458-59. In other words, there was “other activity” in Genetic Implant because the exclusive

                                  11   distributor agreement was an undertaking that imposed continuing enforcement obligations on the

                                  12   patentee in the forum. See Avocent, 552 F.3d at 1335 (stating that “exclusive licensing agreements
Northern District of California
 United States District Court




                                  13   and other undertakings that impose enforcement obligations on a patentee or its licensee reflect the

                                  14   kind of ‘other activities’ that support specific personal jurisdiction in a declaratory judgment

                                  15   action”; in contrast, “the defendant patentee’s own commercialization activity does not”); cf.

                                  16   Breckenridge, 444 F.3d at 1366 (noting that an exclusive license agreement often involves a

                                  17   “relationship beyond royalty or cross-licensing payment, such as granting both parties the right to

                                  18   litigate infringement cases or granting the licensor the right to exercise control over the licensee’s

                                  19   sales or marketing activities”).

                                  20          Here, Slack has not shown how the alleged distribution agreements between Google and

                                  21   Phoji, and Apple and Phoji, bear any similarity to the distribution agreement in Genetic Implant.

                                  22   Indeed, there is no evidence that the agreements with Apple App Store and Google Play contain

                                  23   any provisions imposing continuing obligations on Phoji with respect to the enforcement or

                                  24   defense of the ‘149 patent. Given the nature of Google Play and the Apple App Store, no such

                                  25   obligation would be expected.

                                  26          2.      Phoji’s Other Contacts in California

                                  27          Slack asserts that, aside from its relationships with Google and Apple, Phoji has other

                                  28   contacts with California – namely, its “participation in [the mCordis] marketing conference in San
                                                                                         11
                                           Case 3:20-cv-01509-EMC Document 38 Filed 08/13/20 Page 12 of 14




                                   1   Francisco”; its interview with Michael Becker, managing partner of California-based company

                                   2   Identify Praxis; its “sample social media posts” using California locations; and Phoji CEO Jon

                                   3   Christensen’s alleged January 2020 business trip to California were all “made to exercise its

                                   4   monopoly granted by the ’149 patent – all of which should also count as “other activity” for

                                   5   purposes of the specific jurisdiction test. The problem for Slack is that it fails to explain how any

                                   6   of these activities relate to the enforcement or defense of the ‘149 patent. See Avocent, 552 F.3d at

                                   7   1336. For example, the mCordis marketing conference in San Francisco occurred two weeks

                                   8   before issuance of the ’149 patent, and it is unclear how attending a marketing conference relates

                                   9   to the enforcement or defense of the patent. Similarly, Phoji’s interview with Michael Becker and

                                  10   its use of sample social media posts featuring California locations appear to be general marketing

                                  11   activities meant to commercialize the ’149 patent, not enforce it. Finally, Slack has not alleged

                                  12   that Mr. Christensen’s disputed trip to California to “conduct business” was related to Phoji, and
Northern District of California
 United States District Court




                                  13   even if it was, it does not appear it was related to the enforcement or defense of the validity of the

                                  14   ‘149 patent. Thus, it appears at best, the above-named activities could be characterized as

                                  15   commercialization efforts. See id. at 1335 (defining “commercialization efforts” as what a patent

                                  16   holder “makes, uses, offers to sell, sells, or imports”) (emphasis added). A patent holder’s

                                  17   commercialization efforts in the forum state are “not related to the enforcement or defense of the

                                  18   patent.” See id. Thus, the above-named activities are not “other activities” that would subject

                                  19   Phoji to personal jurisdiction. See Avocent, 552 F.3d at 1336.2

                                  20   D.      Jurisdictional Discovery

                                  21           For the foregoing reasons, Slack has not made out a prima facie showing that there is

                                  22   specific jurisdiction in the instant case. Slack has not shown that, aside from its pre-suit

                                  23   communications with Slack, Phoji engaged in other activities related to the enforcement or defense

                                  24   of the ‘149 patent. Slack contends, however, that the Court should not grant Phoji’s motion to

                                  25   dismiss at this time but rather first give Slack the opportunity to conduct jurisdictional discovery.

                                  26

                                  27   2
                                        Moreover, even if it were permissible to look at more generalized commercial activity not tied to
                                  28   enforcement such as sales of the invention claimed in the patent, Slack has not provided any
                                       concrete evidence indicating that the commercial activity in the forum is significant.
                                                                                       12
                                         Case 3:20-cv-01509-EMC Document 38 Filed 08/13/20 Page 13 of 14




                                   1          A district court has discretion in deciding whether to permit or deny jurisdictional

                                   2   discovery. See Boschetto v. Hansing, 539 F.3d 1011, 1020 (9th Cir. 2008). “Discovery may

                                   3   appropriately be granted where pertinent facts bearing on the question of jurisdiction are

                                   4   controverted or where a more satisfactory showing of the facts is necessary.” Id. A plaintiff need

                                   5   only present a “colorable basis” for personal jurisdiction in order to obtain discovery. See Calix

                                   6   Networks, Inc. v. Wi-Lan, Inc., No. C-09-06038-CRB DMR, 2010 WL 3515759, at *4 (N.D. Cal.

                                   7   Sept. 8, 2010). A court abuses its discretion in denying discovery where it “might well

                                   8   demonstrate judicially relevant facts.” Id. at *3 (quoting Harris Rutsky & Co. Ins. Servs. v. Bell &

                                   9   Clements Ltd., 328 F.3d 1122, 1135 (9th Cir. 2003)). However, “[w]here a plaintiff's claim of

                                  10   personal jurisdiction appears to be both attenuated and based on bare allegations in the face of

                                  11   specific denials made by the defendants, [a] [c]ourt need not permit even limited discovery.”

                                  12   Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1160 (9th Cir. 2006); see also Wells Fargo & Co. v.
Northern District of California
 United States District Court




                                  13   Wells Fargo Express Co., 556 F.2d 406, 430 n.24 (9th Cir. 1977) (stating that a district court does

                                  14   not abuse its discretion in denying jurisdictional discovery “when it is clear that further discovery

                                  15   would not demonstrate facts sufficient to constitute a basis for jurisdiction”). Discovery is not

                                  16   warranted if a plaintiff cannot “demonstrate how further discovery would allow it to contradict the

                                  17   [defendant's] affidavits.” Terracom v. Valley Nat. Bank, 49 F.3d 555, 562 (9th. Cir. 1995).

                                  18          Here, the Court, in the exercise of its discretion, denies Slack’s request for jurisdictional

                                  19   discovery. A party seeking to establish general jurisdiction must meet a fairly high standard. See

                                  20   Daimler AG v. Bauman, 571 U.S. 117, 120 (2014) (explaining that the proper inquiry is not

                                  21   whether the defendant has “continuous and systematic” contacts in the forum state, but instead

                                  22   whether the defendant’s affiliations with the forum state are “so continuous and systematic as to

                                  23   render it essentially at home in the forum state”). If Phoji was essentially at home in California,

                                  24   Slack would have been able to point to far more evidence than it has, even without discovery. To

                                  25   the extent Slack asks for information about distribution of Phoji’s product in California to support

                                  26   a specific jurisdiction argument, that is also, in effect, a fishing expedition. As discussed above,

                                  27   commercialization of a patented product does not constitute other activity related to enforcement

                                  28   or defense of the validity of a patent. Finally, even if Phoji had relationships with companies such
                                                                                         13
                                         Case 3:20-cv-01509-EMC Document 38 Filed 08/13/20 Page 14 of 14




                                   1   as Jamba Juice, Seatninja, and Stone Brewing, or similar relationships with other California

                                   2   companies, there is nothing to indicate that the relationships – even if involving a license – would

                                   3   involve continuing enforcement obligations on the part of Phoji.

                                   4                                       III.      CONCLUSION

                                   5          For the reasons stated above, the motion to dismiss is GRANTED. The Clerk of the Court

                                   6   shall enter a final judgment in accordance with the above and close the file in this case.

                                   7          This order disposes of Docket No. 21.

                                   8
                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: August 13, 2020

                                  12
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  14                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        14
